DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: lower point A and upper point B are reversed to upper point A and lower point B in paragraph 0023, and “engaging member 270” should be “engaging member 260” for consistency in paragraph 0049.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  each element of the claim is not separated by a line indentation as required by 37 CFR 1,75(i). See MPEP 608.01 (m) for further information.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the” should be inserted before “width” in line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the first instance of “to” should be changed to “and” in line 2.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “structed” appears to be a misspelling of “structured” in line 2.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the first instance of “an” appears to be a misspelling of “and” in line 2.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engaging member” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear whether “a width of the geotextile” in line 11 is the same as or different than “a width” in line 3 because of the double positive recitation of “a width”.  For purposes of examination, the examiner interprets “a width of the geotextile” to mean “the width of the geotextile”.  Further, it is unclear whether “a height (H) of the horizontally extendable silt fence” in lines 11-12 is the same as or different than “a height” in line 9 because of the double positive recitation of “a height”.  For purposes of examination, the examiner interprets “a height (H) of the horizontally extendable silt fence” to mean “the height (H) of the horizontally extendable silt fence”.  Claims 8-19 are rejected for depending from a rejected claim.
Regarding claim 12, the phrase “material permeable material” in lines 1-2 is confusing.  To what material is the material permeable?  For purposes of examination, the examiner interprets “material permeable material” to mean “water permeable material”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmberg (US 4,657,433).
Regarding claim 1, Holmberg discloses a horizontally extendable silt fence (e.g. 10, col. 2, line 66 – col. 3, line 1) comprising a water permeable geotextile material (e.g. 12/14, col. 2, line 66 – col. 3, line 10) having an upper edge (e.g. 52, Fig.’s 2 and 4, col. 3, lines 50-53) and a lower edge (e.g. 18, Fig.’s 2 and 4), and a stabilizer strap (e.g. 24, col. 2, lines 48-50) fastened at an upper location below the upper edge and a lower location at or above the lower edge to form a water retention pocket (e.g. 16, Fig.’s 2 and 4), wherein a width of the stabilizer strap WS measured from the upper location to the lower location of the water permeable geotextile material is less than a width of the water permeable geotextile material WG measured from the upper location to the lower location (e.g. Fig.’s 2 and 4).
Regarding claim 4, Holmberg further discloses a stabilizer pocket running along at least a portion of the length of the lower edge of the water permeable geotextile material (e.g. 60 of 18, Fig.’s 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (US 4,657,433) alone.
Regarding claim 2, Holmberg discloses the invention substantially as applied above and further shows a ratio WG:WS of the width of the water permeable geotextile material WG to the width of the stabilizer strap WS (e.g. Fig. 3) but Holmberg does not explicitly disclose that the ratio WG:WS is from 1.1:1 to 2:1.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has not disclosed that this ratio provides an advantage, is used for a particular purpose, or solves a stated problem.
Regarding claim 3, Holmberg does not explicitly disclose that the stabilizer strap comprises a water permeable material.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use the water permeable material of the rest of the system (e.g. col. 3, lines 1-5) for the stabilizer straps because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, and such a material would provide the expected benefit of requiring fewer different materials for the system and reducing forces on the straps caused by water flow.
Claims 7, 8, 13 and 19 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0257827) alone.
Regarding claim 7, Wilson discloses a silt fence system (e.g. 10, claim 1) comprising: a horizontally extendable silt fence comprising a water permeable geotextile material (e.g. 16, Fig. 1, paragraph 0024) having an upper edge and a lower edge and a width measured from the upper edge to 
Regarding claim 8, Wilson further discloses that the horizontally extendable silt fence is structured and arranged to be horizontally displaced a displacement distance D from the post, and a ratio H:D of the height H of the horizontally extendable silt fence to the displacement distance D is greater than 1:1 (e.g. Fig. 1).  Wilson does not explicitly disclose that the ratio is from 1:1 to 20:1.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the ratio limitation disclosed by 
Regarding claim 13, Wilson further discloses a stabilizer pocket running along at least a portion of the length of the lower edge of the water permeable geotextile material (e.g. lower 20 formed by 16, Fig. 1, paragraph 0024).
Regarding claim 19, Wilson further discloses at least one ground stake driven into the ground adjacent to the lower edge of the water permeable geotextile material (e.g. 32, Fig. 1, paragraph 0031).
Claim 15 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0257827) as applied to claim 7 above, and further in view of Smith (US 2007/0228349).
Regarding claim 15, Wilson discloses the invention substantially as applied above but does not disclose that the lower portion of at least one of the posts further comprises a depth plate extending horizontally from the post adjacent to the anchor portion of the post.  Smith teaches a fence system (e.g. 10, paragraph 0002) comprising: a fence comprising a textile material having an upper edge and a lower edge (e.g. 30, Fig. 1); and a plurality of posts (e.g. 12) comprising an upper portion structured and arranged to be coupled with the upper edge of the textile material (e.g. Fig. 1); a lower portion structured and arranged to be coupled with the lower edge of the textile material (e.g. Fig. 1); and an anchor portion structured and arranged to be driven into the ground to anchor the post (e.g. 14, Fig. 1), wherein the lower portion of at least one of the posts further comprises a depth plate extending .
Claim 16 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0257827) as applied to claim 7 above, and further in view of Kneen (US 2,987,299).
Regarding claim 16, Wilson discloses the invention substantially as applied above but does not disclose that the upper portion of at least one of the posts comprises an angled top plate structured and arranged to be coupled with the upper edge of the water permeable geotextile material.  Kneen teaches a fence system (e.g. 10) comprising: a fence comprising a textile material having an upper edge and a lower edge (e.g. 23, Fig. 1, col. 3, lines 13-14); and a plurality of posts (e.g. 11/13) comprising an upper portion structured and arranged to be coupled with the upper edge of the textile material (e.g. Fig. 1); a lower portion structured and arranged to be coupled with the lower edge of the textile material (e.g. Fig. 1); and an anchor portion structured and arranged to be driven into the ground to anchor the post (e.g. 13, Fig. 1), wherein the upper portion of at least one of the posts comprises an angled top plate structured and arranged to be coupled with the upper edge of the textile material (e.g. 12, Fig. 1, col. 3, lines 8-13 wherein a curved shape is also an angled shape).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add a top plate as taught by Kneen to the fence system of Wilson for the expected benefit of increasing stability of the fence system.
Claims 7, 8, 17 and 18 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2007/0069191).
Regarding claim 7, Arnold discloses a silt fence system (e.g. 10, claim 1) comprising: a horizontally extendable silt fence comprising a water permeable geotextile material (e.g. 14, paragraph 
Regarding claim 8, Arnold further discloses that the horizontally extendable silt fence is structured and arranged to be horizontally displaced a displacement distance D from the post, and a ratio H:D of the height H of the horizontally extendable silt fence to the displacement distance D is greater than 1:1 (e.g. Fig. 2).  Arnold does not explicitly disclose that the ratio is from 1:1 to 20:1.  It 
Regarding claim 17, Arnold further discloses that at least one of the posts comprises an engaging member structured and arranged to secure a portion of the geotextile material between the at least one post and the engaging member (e.g. 38, Fig. 1).
Regarding claim 18, Arnold further discloses at least one support slat that is structured an arranged to form an overlap joint at the posts to secure a portion of the geotextile material between the at least one post and the support slat (e.g. 44, Fig. 1, wherein the head of 44 forms a slat that overlaps with the post).
Claim 15 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2007/0069191) as applied to claim 7 above, and further in view of Smith (US 2007/0228349).
Regarding claim 15, Arnold discloses the invention substantially as applied above but does not disclose that the lower portion of at least one of the posts further comprises a depth plate extending horizontally from the post adjacent to the anchor portion of the post.  Smith teaches a fence system (e.g. 10, paragraph 0002) comprising: a fence comprising a textile material having an upper edge and a lower edge (e.g. 30, Fig. 1); and a plurality of posts (e.g. 12) comprising an upper portion structured and arranged to be coupled with the upper edge of the textile material (e.g. Fig. 1); a lower portion .
Claim 16 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2007/0069191) as applied to claim 7 above, and further in view of Kneen (US 2,987,299).
Regarding claim 16, Arnold discloses the invention substantially as applied above but does not disclose that the upper portion of at least one of the posts comprises an angled top plate structured and arranged to be coupled with the upper edge of the water permeable geotextile material.  Kneen teaches a fence system (e.g. 10) comprising: a fence comprising a textile material having an upper edge and a lower edge (e.g. 23, Fig. 1, col. 3, lines 13-14); and a plurality of posts (e.g. 11/13) comprising an upper portion structured and arranged to be coupled with the upper edge of the textile material (e.g. Fig. 1); a lower portion structured and arranged to be coupled with the lower edge of the textile material (e.g. Fig. 1); and an anchor portion structured and arranged to be driven into the ground to anchor the post (e.g. 13, Fig. 1), wherein the upper portion of at least one of the posts comprises an angled top plate structured and arranged to be coupled with the upper edge of the textile material (e.g. 12, Fig. 1, col. 3, lines 8-13 wherein a curved shape is also an angled shape).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add a top plate as taught by Kneen to the fence system of Arnold for the expected benefit of increasing stability of the fence system.
Allowable Subject Matter
Claims 5 and 6 are allowed.
Claims 9-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678